Case 1:18-cr-00286-TWP-DLP Document 66-1 Filed 05/21/19 Page 1 of 1 PagelD #: 606

ELEMENTS OF THE OFFENSE

18 U.S.C. § 241 (a)
Conspiracy to Violate Rights

FIRST: There was a conspiracy to injure, oppress, threaten, or intimidate the
members of Congregation Shaarey Tefilla as charged in Count 1;
and

SECOND: The defendant knowingly became a member of the conspiracy with
an intent to further the conspiracy; and

THIRD: — The defendant intended to deprive the members of Congregation
Shaarey Tefilla of the free exercise or enjoyment of rights secured
by the Constitution and laws of the United States, such as the right
to hold property (such as a Synagogue) free of racial discrimination
under 42 U.S.C. § 1982, whickt applies to persons of the Jewish
faith. The government is not required to prove that the defendant
knew the rights were secured by the Constitution and laws of the
United States; and

FOURTH: One or more of the intended victims was present in the State of

Indiana, which is in the United States.

GOVERNMENT
1 EXHIBIT

 

 

 
